Citation Nr: 0111005	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-13 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel






INTRODUCTION

The veteran had active service from September 1964 to July 
1987.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision by the RO.  



REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  Therefore, for these reasons, a remand is 
required.  

The veteran died in January 1999.  The death certificate 
listed the cause of death as metastatic colon cancer.  No 
other significant conditions contributing to death were 
noted.  An autopsy was not performed.  

At the time of the veteran's death, service connection had 
been granted for colon cancer rated as 100 percent disabling; 
degenerative disc disease at L3 to S1 rated as 10 percent 
disabling; residuals of left foot surgery rated as 
noncompensably disabling; and bilateral high frequency 
hearing loss rated as noncompensably disabling.  

The Board notes that, by a May 1999 rating decision, the RO 
severed service connection for colon cancer based on a 
finding of clear and unmistakable error.  Specifically, the 
RO noted that rating action of October 1998 granting service 
connection for colon cancer on a presumptive basis was 
clearly in error in granting service connection for colon 
cancer based on diagnosis within one year of discharge.  

The appellant contends that service connection is warranted 
for colon cancer based on his exposure to Agent Orange during 
service in the Republic of Vietnam.  

The appellant has submitted an October 1999 letter from a 
private physician indicating that the veteran's exposure to 
Agent Orange possibly contributed to the malignant 
transformation in the veteran's body and as likely as not had 
a causal role.  The record also contains treatise evidence 
submitted by the appellant showing a link between exposure to 
dioxin and cancer, generally.  

The RO should obtain all records pertaining to treatment 
received by the veteran for his colon cancer prior to his 
death.  All VA treatment records, not previously received, 
should also be obtained.  

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  The RO should take appropriate action 
to contact the appellant in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated the veteran 
for his colon cancer.  The appellant 
should be asked to identify any health 
care providers who might have treated the 
veteran prior to his death.  After 
obtaining any necessary authorization 
from the appellant, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  This should 
include all medical records from the 
private physician who submitted a 
statement in support of the appellant's 
claim.  This also should include 
obtaining all records of treatment of the 
veteran during his final period of 
hospitalization, not previously obtained.  
All VA treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The RO should also afford the 
appellant an opportunity to provide 
additional argument and information to 
support her application for benefits.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This should include asking her 
to provide all competent evidence to 
support her assertion that the veteran 
died as the result of, or due to 
complications of a service-connected 
disability.  The appellant should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

3.  Following completion of the 
development requested above, the RO should 
review the appellant's claim.  The RO in 
this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  If any benefit sought on appeal 
remains denied, then the appellant should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
As indicated hereinabove, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


